Citation Nr: 1236649	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1985 to January 1989. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.

In addition to the claim currently on appeal, the Veteran also perfected an appeal as to the March 2008 rating decision denial of service connection for a bilateral foot disorder.  During the pendency of the appeal, in an October 2010 rating decision, the RO granted service connection for bilateral tinea pedis and assigned a non-compensable evaluation from September 26, 2007.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran contends that he has a current bilateral knee disorder related to service.  He specifically asserts that his knee disorder was incurred during a motor vehicle accident during service, and also a result of his prolonged physical activity (i.e. prolonged standing, walking, running, climbing, and jumping) during service.  

Review of the service treatment records confirms that the Veteran was involved in a motor vehicle accident in September 1988 when he sustained blunt trauma to the left knee.  A diagnosis of knee contusion was noted at that time.  Additionally, prior to that accident, in August 1987, he was seen for complaints of a shin injury after striking his knee against a "knee knocker," and assessments of contusion and abrasion were given.  

The Veteran was afforded an examination in May 2010, the report of which reflected that the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  Upon evaluation of the Veteran, the examiner noted a diagnosis of bilateral knee strain and opined that the disorder was not caused by or a result of the Veteran's service.  In support of his conclusion, the examiner cited to the normal orthopedic examination of the lower extremities at service discharge. 

The Board finds this examination report is insufficient for several reasons.  The examiner indicated that he reviewed the claims folder in conjunction with rendering his report.  However in outlining the Veteran's relevant medical history, he only referenced the Veteran's statement as to his in-service motor vehicle accident and did not discuss the service treatment records reflecting the accident.  Furthermore, in rendering his opinion, the examiner did not discuss the motor vehicle accident or the other incident involving the Veteran's shin to demonstrate that he had reviewed the claims folder or that he even took these incidents into consideration.  Additionally, although the examiner cited to the Veteran's contentions that his physical activities during service led to his current knee disorder, the examiner did not actually discuss this factor in his opinion.  The examiner also did not consider in his opinion the Veteran's assertions that his knee disorder has worsened since service discharge.  In this regard, the Board notes that the Veteran is competent to state what he experienced in service and of his worsening knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   

Accordingly, the Board finds that another examination is necessary to determine the etiology of the Veteran's current bilateral knee disorder, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having worsening knee problems since service discharge.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the etiology of his current bilateral knee disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether there is a 50 percent probability or greater that the Veteran's current bilateral knee disorder is related to service, to include the motor vehicle accident during service, his injuring his shin during service, and in-service physical duties. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having worsening knee problems since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


